Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 1, 2019

                                           No. 04-19-00674-CV

                 IN RE KINGDOM CARGO, LLC and Almaguer Livian Izaguirre

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

       On October 3, 2019, relators filed a petition for writ of mandamus. Because relators have
obtained the relief requested, we DISMISS their petition for writ of mandamus AS MOOT. The
stay of the November 4, 2019 trial setting or any subsequent trial setting is hereby LIFTED.
This court’s opinion will follow at a later date.

           It is so ORDERED on November 1, 2019.



                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2019.



                                                           ___________________________________
                                                           LUZ ESTRADA,
                                                           Chief Deputy Clerk




1
 This proceeding arises out of Cause No. DC-17-18, styled Ashley Anais Regalado v. Almaguer Livan Izaguirre, et
al., pending in the 229th Judicial District Court, Duval County, Texas, the Honorable Baldemar Garza presiding.